Norcross, J.,
concurring:
I concur in the order dismissing the writ. If the transcript of the justice’s docket had shown that an oral answer had been filed denying plaintiff’s allegations of ownership or right of possession, then, in my judgment, it would have appeared that an issue was raised requiring proof upon the part of plaintiff to establish her allegations of title or right of possession, and such proof the justice, under the provisions of the statute, would not have jurisdiction to hear. His duty then would have been to have certified the case to the district court. (King v. Kutner-Goldstein Co., 135 Cal. *20065, 67 Pac. 10.) While the justice did hear testimony upon the question of title, I think it was improper for him to have done so, and such action might have been sufficient to have supported a conclusion that the title or right of possession of real property was involved in the action, did not the testimony of the defendant, practically conceding plaintiff’s title, negative such a conclusion.